DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/959,682 filed on 7/2/2020.
Currently, claims 1-10 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.
Claim Objections
Claims 6-7 are objected to because of the following informalities: claim 6, lines 8, 10, 12 and 14; phrases “Rotor, Rotor Stator, Stator” should not capitalized. Claim 7, last line there is a typo for “aluminium” should be “aluminum”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Correction is required. Claims 2-10 depending upon the rejected claim 1 are also rejected. Claims 7-10 having the same issues as mentioned are rejected.
Re claim 4, line 9; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 8 having the same issues as mentioned is rejected. 
Re claim 5, the phrase "vice versa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "vice versa"), thereby rendering the scope of the claim(s) unascertainable.
Re claim 10, line 2; a citation “with at least the following steps” is confusing and indefinite because it is not clear that if the method is comprises all of three steps or just “at least” one or two steps? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Re claims 1, 3 and 9: Cumbo discloses a motorized drive system (22) and use of the system, in particular for actuating a door, comprising at least one gear module (34) with a spindle axis (57) and a drive axis (near 40), the gear module (34) being designed to translate a rotational movement about the drive axis into a rotational movement about the spindle axis; at least one spindle assembly (56) with a threaded spindle (near 28) rotatable about a spindle axis (57), the threaded spindle being mechanically coupled to a part of the gear assembly (34) rotatable about the spindle axis (57), and at least one drive assembly (38/39) for driving the threaded spindle with a drive shaft (58), the drive shaft (58) being mechanically coupled to a part of the transmission assembly rotatable about the drive axis, the at least a drive assembly comprises at least one motor assembly (26) for driving a rotary movement of the threaded spindle about the spindle axis with a motor shaft (near wherein 38 points to) rotatable about the drive axis and rigidly connected to the drive shaft (58) and at least one brake assembly (36) arranged on a side of the motor assembly (26) facing the transmission assembly for braking a rotary movement of the threaded spindle about the spindle axis with a brake shaft (near the brake 36) that is rotatable about the drive axis and connected rigidly with the motor shaft, the brake assembly (36) serving as a hysteresis brake (Fig. 2) wherein the motor assembly comprises an angular position sensor, in particular a Hall sensor (par. [0050], lines 1-4) for measuring an angular position of the motor shaft relative to the motor assembly (26), wherein the angular position sensor is arranged on a side of the motor assembly facing away from the brake assembly (36)
Re claim 2: wherein the spindle axis (57) and the drive axis (near 40) are not arranged coaxially, and the drive assembly (Figs. 1-2) is arranged to the side of the spindle axis (57), wherein the spindle axis and the drive axis form an angle is 90° (Fig. 2).

Re claim 10: Cumbo discloses a manufacturing method for a drive system (22), in particular according to claim 1 (see above), with at least the following steps: applying an adhesive to a brake shaft (near or within a brake 36) and/or a rotor for a hysteresis brake for the drive system (22); attaching the rotor (e.g. the rotor is inherently with the brake 36) directly to the brake shaft and cohesive connecting of the rotor to the brake shaft by the adhesive. Note, the step of “applying an adhesive” has been interpreted as “coupling” two parts (e.g. a rotor with a brake shaft) together.
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale